Title: Proclamation Respecting Foreign Coins, 10 January 1798
From: Adams, John
To: 



10 Jan 1798

By John Adams, President of the United States of America
A Proclamation.
Whereas an act of the Congress of the United States, was passed on the ninth day of February 1793 intitled “An Act regulating foreign Coins and for other purposes,”,in which it was enacted “That foreign Gold and silver Coins shall pass current as money within the United States, and be a legal tender for the payment of all debts and demands” at the several and respective rates, therein stated: and that “at the expiration of three years, next ensuing the time when the coinage of Gold and silver, agreeably to the act intituled “An Act establishing a Mint and regulating the Coins of the United States” shall commence at the Mint of the United States (which time shall be announced by the Proclamation of the President of the United States) all foreign Gold coins, and all foreign Silver coins, except Spanish milled dollars, and parts of such dollars shall cease to be a legal tender as aforesaid.” Now therefore I the said John Adams President of the United States hereby proclaim, announce, and give notice to all whom it may concern, that agreeably to the act last abovementioned the Coinage of Silver at the mint of the United States, commenced on the fifteenth day of October, one thousand seven hundred and ninety four, and the coinage of Gold on the thirty first day of July, one thousand seven hundred and ninety five: and that consequently, in conformity to the Act first above mentioned, all foreign Silver coins, except Spanish milled dollars, and parts of such dollars, shall will cease to pass current as money within the United States and to be a legal tender for the payment of any debts or demands, after the fifteenth day of October next, and all foreign Gold coins will cease to pass current as money within the United States and to be a legal tender as aforesaid for the payment of any debts or demands after the thirty first day of July, which will be in the Year of our Lord one thousand seven hundred and ninety eight.
In Testimony whereof I have caused the seal of the United States to be affixed to these presents, and signed the same with my hand.
Done at Philadelphia the twenty second day of July in the year of our Lord one thousand seven hundred and ninety seven, and of the Independence of the United States the Twenty second.






John AdamsBy the PresidentTimothy PickeringSecretary of StateTrue copy of the original in the office of the Department of StateGeo. Taylor Jr. Chief Clerk